* Corpus Juris-Cyc. References: Mortgages, 41 C.J., p. 949, n. 77.
Appellants brought their bill in the chancery court of the First district of Hinds county against appellees to *Page 16 
redeem, from a foreclosure sale in pais under two mortgages, certain lots described in the bill, situated in the city of Jackson. The cause was heard on original bill, answer, and proofs, and decree rendered dismissing appellants' bill. From that decree, appellants prosecute this bill.
The ground on which appellants sought by their bill to redeem the lots involved was that the foreclosure sale was void. Appellants contend that the sale was void, because the notices advertising the sale were so confusing and indefinite as to certain essential requisites that, under the law, they amounted to no notice at all to prospective purchasers. The notices published in a newspaper and posted under the provisions of the mortgages were in this language:
1 — "By virtue of the authority vested in 2 — me as trustee in a certain deed of 3 — trust executed by Richard and Mattie 4 — Readus to L.D. McBride, on the 4th 5 — day of September, 1915, the same being 6 — recorded in Deed Book 94, Page 432, 7 — and of another deed of trust executed 8 — by Richard and Mattie Readus to L. 9 — D. McBride, on the 23d day of November, 10 — 1915, which is of record in the 11 — office of the chancery clerk, in deed 12 — book 101, page 48, both notes and deeds 13 — of trust having been transferred and 14 — assigned by L.D. McBride to J.G. McBride, 15 — default having been made in 16 — the payment of said indebtedness and 17 — having been requested to execute said 18 — deed of trust according to the terms 19 — thereof, I, L.F. Easterling, Trustee, 20 — will on the 14th day of January, 1920, 21 — and best bidder for cash at the front
22 — offer for sale and sell to the highest
23 — door of the county court house, in the *Page 17 
24 — City of Jackson, Mississippi, at public 25 — outcry, the following property mentioned 26 — in said deed of trust to-wit: 27 — 23 feet off of the E side of N. 1/2 of 28 — Lot 4 of the Hobson Survey, the same 29 — being 89 feet deep, also S 1/2 of Lot 4 30 — less 60 Feet off of the W side and 10 31 — feet off of the East side, in the City of 32 — Jackson, First District of Hinds County 33 — Mississippi. The plat of Hobson 34 — Survey is of record in the office 35 — of the Chancery Clerk at Jackson, Mississippi. 36 — 37 — "Witness my signature this the 17th 38 — day of December, 1919."
It will be observed that the confusion in the notices occurred in lines 21 and 22. Line 22 ought to have followed line 20, and line 21 ought to have been substituted for line 22.
Section 2772, Code of 1906 (section 2276, Hemingway's Code), provides, among other things, that in the foreclosure of mortgages and deeds of trust in pais, the published notices of such sales shall disclose the names of the mortgagors whose property is advertised to be sold. The mortgages under which this foreclosure took place contained the following provision with reference to their foreclosure by advertisement and sale through the trustee:
"This conveyance is in trust. Should we pay said indebtedness and interest owing thereon at maturity, this conveyance shall be void; otherwise, at the request of said L.D. McBride, his heirs or assigns, or either of them, the said Lamar F. Easterling, trustee, or any successor appointed in his place, shall sell said property and land, or a sufficiency thereof to satisfy the indebtedness aforesaid then unpaid, after having published notice of the time, place, and terms of sale in some newspaper published in said county for three consecutive *Page 18 
weeks preceding the date of said sale, and by posting one notice thereof at the courthouse of said county for said time."
The notices here involved, we think, contained all the requisites provided for by statute, as well as by the mortgages themselves. The names of the mortgagor and mortgagee were given, the dates of the mortgages, the book and page of their record, the name of the assignee of the mortgage indebtedness, the fact that default had been made in the payment of the indebtedness secured, the fact that the trustee in the mortgages had been requested to foreclose the mortgage, a description of the property covered by the mortgages, to be sold, and the time, place, and terms of the sale. The fact that in the notices as they appeared in the newspaper and as posted certain lines were erroneously misplaced — one line being substituted for another — did not render the notices unintelligible to an interested and fairly intelligent reader. On reading the notices, one would at once see that line 22 was intended to take the place of line 21, and the latter the place of line 22, and that by so transposing those two lines the sense would be perfect. We are unable to see how any interested person, capable of reading and having ordinary intelligence, could have been misled by this confusion in the notices.
Affirmed.